Title: Indian Lands, [17 January] 1793
From: Madison, James
To: 


[17 January 1793]

   
   On 14 November 1792 the House appointed a committee headed by White to prepare a bill “to regulate trade and intercourse with the Indian tribes,” which he reported on 29 November. On 15 January 1793 JM moved an amendment which the House took up two days later (Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56)., 2d Cong., 2d sess., 684, 731, 827; Gazette of the U.S., 16 Jan. 1793).


Mr. Madison’s amendment, which had been ordered to be printed, was taken into consideration. It is in the following words—viz. Strike out the eighth Section, in the words following,
“And be it further enacted, That no sale of land, made by any nation or tribe of Indians within the United States, shall be valid to any person or persons, or to any state, whether such state may have the right of preemption of such land or not, unless the same shall be made, and duly executed, at some public treaty held for that purpose, under the authority of the United States.”
And in lieu thereof insert the following:
And be it enacted, That no person shall be capable of acquiring any title, in law or equity, to any lands beyond the Indian boundaries, and within those of the United States, by purchase, gift or otherwise, from the Indians, holding or claiming the same; and that it shall be a misdemeanor in any person, punishable by fine and imprisonment, at the discretion of a jury, to obtain, accept, or directly or indirectly, to treat for any title to such lands from the said Indians, or any other for them. And that, where any such Indians shall, of their own accord, desire to sell any part of their lands, and it shall be deemed for the interest of the United States, that a purchase shall be made, the same shall be done no otherwise than by treaty or convention, to be entered into pursuant to the constitution; the lands so purchased, to enure to the use of whoever may have the right of pre-emption thereto, and shall pay the price thereof.
Mr. Madison observed, that misunderstandings, quarrels and wars with the Indians had originated from the circumstance of persons having obtained, through fraud or other improper means, possession of the lands belonging to the Indians. This consideration rendered it highly important that this whole business should be under the absolute and sole direction of the public authority, in order to guard effectually against the fatal consequences which may result to the public by being precipitated into a war, thro’ the arts of unprincipled persons, who while the public are made to sustain great calamities, often find means to extricate themselves from bearing their proportion of the inconveniences and expences.
